UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 001-10533 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: RIO TINTO AMERICA INC. SAVINGS PLAN B. Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office: Rio Tinto plc 5 Aldermanbury Square London EC2V 7HR United Kingdom RIO TINTO AMERICA INC. 401(k) SAVINGS PLAN AND INVESTMENT PARTNERSHIP PLAN Financial Statements and Supplemental Schedule As of December 31, 2009 and 2008 and for the Year Ended December 31, 2009 Together with Report of Independent Registered Public Accounting Firm RIO TINTO AMERICA INC. 401(k) SAVINGS PLAN AND INVESTMENT PARTNERSHIP PLAN Table of Contents Page Report of Independent Registered Public Accounting Firm 3 Financial Statements: Statements of Assets Available for Benefits as of December 31, 2009 and 2008 4 Statement of Changes in Assets Available for Benefits for the Year Ended December 31, 2009 5 Notes to Financial Statements 6 – 21 Supplemental Schedule: Schedule H, Part IV, Line 4i – Schedule of Assets (Held at End of Year) as of December 31, 2009 22 – 23 All other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable to the Rio Tinto America Inc. 401(k) Savings Plan and Investment Partnership Plan. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Rio Tinto America Benefits Governance Committee Rio Tinto America Inc. 401(k) Savings Plan and Investment Partership Plan We have audited the accompanying statements of assets available for benefits of the Rio Tinto America Inc. 401(k) Savings Plan and Investment Partnership Plan (the Plan) as of December31, 2009 and 2008 and the related statement of changes in assets available for benefits for the year ended December 31, 2009. These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the assets available for benefits of the Rio Tinto America Inc. 401(k) Savings Plan and Investment Partnership Planas of December 31, 2009 and 2008, and the changes in assets available for benefits for the year ended December 31, 2009, in conformity with U.S. generally accepted accounting principles. Our audits of the financial statements were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of December 31, 2009 is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the United States Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management and has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Tanner LC Salt Lake City, Utah June 29, 2010 3 RIO TINTO AMERICA INC. 401(k) SAVINGS PLAN AND INVESTMENT PARTNERSHIP PLAN Statements of Assets Available for Benefits December 31, Assets Investments, at fair value $ $ Receivables: Employee contributions - Employer contributions Total receivables Assets available for benefits, at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts Assets available for benefits $ $ See accompanying notes to financial statements. 4 RIO TINTO AMERICA INC. 401(k) SAVINGS PLAN AND INVESTMENT PARTNERSHIP PLAN Statement of Changes in Assets Available for Benefits Year Ended December 31, 2009 Additions to assets attributed to: Investment income: Net appreciation in fair value of investments $ Interest and dividends Total investment income Contributions: Employee Employer Total contributions Transfers: From the U.S. Borax Inc. 401(k) Plan for Hourly Employees From the Kennecott Corporation Savings Plan for Hourly Employees Total transfers Total additions Deductions from assets attributed to: Benefits paid to participants Administrative expenses Total deductions Net increase in assets available for benefits Assets available for benefits: Beginning of year End of year $ See accompanying notes to financial statements. 5 RIO TINTO AMERICA INC. 401(k) SAVINGS PLAN AND INVESTMENT PARTNERSHIP PLAN Notes to Financial Statements 1. Description of the Plan The following brief description of the Rio Tinto America Inc. 401(k) Savings Plan and Investment Partnership Plan (the Plan) is provided for general information purposes only.Participants should refer to the Plan document and summary plan description for more complete information. General The Plan is a defined contribution plan covering (1) all non-represented employees of Rio Tinto America Inc. and its affiliates (collectively, the Company or the Employer), as defined in the Plan document, and (2) employees covered by a collective bargaining agreement that provides for Plan participation.All eligible full-time employees of the Company can participate in the Plan immediately upon employment.Temporary and part-time employees are eligible after completing 1,000 hours of service during a 12-month period.Rio Tinto America Inc. is an indirect wholly owned subsidiary of Rio Tinto plc (the Parent).The Plan was created effective January 1, 2003, by a merger of the Kennecott Savings and Investment Plan, the U.S. Borax Inc. Thrift Plan for Salaried Employees, and the Luzenac America Inc. Investment Savings Plan.The Plan is intended to be a qualified retirement plan under the Internal Revenue Code (IRC) and is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA), as amended. Contributions Each year, participants may elect, under a salary reduction agreement, to contribute to the Plan an amount not less than 1% and not more than 50% of their eligible compensation on a before-tax basis through payroll deductions.Contributions are limited by the IRC, which established a maximum contribution of $16,500 ($22,000 for participants over age 50) for the year ended December 31, 2009.Participants may also elect to make an after-tax contribution not less than 1% and not more than 50% of their eligible compensation.Total before-tax and after-tax contributions cannot exceed 50% of each participant’s eligible compensation.Participant contributions are recorded in the period during which the amounts are withheld from participant earnings.Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans. Company Matching The Company matches participants’ contributions to the Plan at 100%, up to the first 6% of their eligible compensation, for all locations other than the represented hourly employees of Luzenac America Inc.Participants are immediately vested in their contributions and Company matching contributions plus actual earnings thereon. 6 RIO TINTO AMERICA INC. 401(k) SAVINGS PLAN AND INVESTMENT PARTNERSHIP PLAN Notes to Financial Statements Continued 1. Description of the Plan Continued Company Matching - Continued Investment Partnership Plan Effective April 1, 2007 for new participants in the Plan (including new hires and transfers) and October 1, 2007 for current electing employees, the Company contributes 6% of eligible compensation (which includes ½ of compensation earned under a short-term bonus program) up to the Social Security Wage Base ($106,800 for 2009) and 11.7% of eligible compensation over the Social Security Wage Base. For communication purposes, the Company refers to this Company contribution as the Investment Partnership Plan (IPP).To be eligible for the IPP, current employees as of March 31, 2007, were required to elect not to continue to be credited with future benefit service under the Company-sponsored defined benefit pension plan, the Rio Tinto America Inc. Retirement Plan. Participants are not required to contribute to the Plan to receive IPP contributions. Participants are vested in IPP contributions based upon the following schedule: Completed Years of Vesting Service Vested % One year 33.33% Two years 66.67% Three years 100.00% Effective November 20, 2009, as a result of the initial public offering (IPO) of Cloud Peak Energy stock, the affected participants who terminated employment with the Company were 100% vested in the Company IPP contributions. Effective October 1, 2009, as a result of the sale of the Jacobs Ranch Mine including Jacobs Ranch Coal LLC by Rio Tinto Sage LLC, the affected participants who terminated employment with the Company were 100% vested in the Company IPP contributions. Effective April 15, 2008, as a result of the sale of the Kennecott Greens Creek Mining Company and the Kennecott Juneau Mining Company, the affected participants who terminated employment with the Company were 100% vested in the Company IPP contributions. 7 RIO TINTO AMERICA INC. 401(k) SAVINGS PLAN AND INVESTMENT PARTNERSHIP PLAN Notes to Financial Statements Continued 1. Description of the Plan Continued Contributions – Continued The Company matches the participants’ contributions to the Plan for the represented hourly employees of Luzenac America, Inc., based on the following: ●
